Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-18 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:

Friend et al, US 2012/0035925
MacBeth et al, US 2007/0300225
Desai et al, US 2013/0145271

Further, Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant’s remarks filed on April 29, 2021, point out the reason claims are patentable over the prior art of record (see MPEP 1302.14).  Further, Applicant’s remarks filed October 2, 2021, provide reason claims are eligible under 35 USC 101.  Specifically, under 35 USC 101, the combination of limitations provides a practical application of the abstract idea.  
With respect to the prior art, none of the cited prior art teach the combination of claimed features wherein a substitute task for deleting and replacing at least a portion of one task in the to-do list is determined, based on third data obtained by a third application different from the first and second application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683